Citation Nr: 0740259	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-39 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
nervous condition (other than PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In relevant part, the RO denied service 
connection for PTSD.  In a February 2004 notice of 
disagreement (NOD), the veteran expressed disagreement with 
the denial of service connection for "nerve conditions to 
include Generalized Anxiety Disorder/PTSD."  In October 
2004, the RO issued a statement of the case (SOC) denying 
service connection for a nervous condition.  In November 
2004, the veteran submitted a VA Form 9 expressing 
disagreement with the denials of PTSD and a nervous 
condition.

In December 2007, the veteran's case was advanced on the 
docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Initially, the Board notes that the only psychiatric issue 
addressed by the March 2003 rating decision was service 
connection for PTSD.  Following his notice of disagreement, 
which essentially raised the claim for a nervous condition 
other than just PTSD, the RO issued an SOC essentially 
adjudicating a claim for a nervous condition.  The SOC failed 
to address the denial of service connection for PTSD, and 
failed to cite 38 C.F.R. § 3.304(f) in the laws and 
regulations.  Thus, to ensure due process, the veteran and 
his representative should be issued a supplemental statement 
of the case that properly addresses the issue of entitlement 
to service connection for PTSD.

As noted above, the SOC essentially adjudicated the issue of 
entitlement to service connection for a nervous condition.  
Given the specific facts and procedural history in this case, 
this issue has been placed in appellate status and, as it is 
inextricably intertwined, the Board deems that it can take 
jurisdiction over it at this time.  

After review, the Board observes that the veteran has been 
previously denied service connection for a nervous condition.  
Thus, the issue should be that of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a nervous condition (other than 
PTSD).  In this regard, the Board observes that further 
development is required under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  The veteran must be 
advised of the evidence needed to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, proper notice can be 
provided on remand.

Lastly, the veteran has not been provided with notice of the 
type of information and evidence needed to establish a 
disability rating or effective date for the disabilities on 
appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  For the issue of whether new and 
material evidence has been received to 
reopen the claim of entitlement to service 
connection for a nervous condition (other 
than PTSD), send the veteran and his 
representative a VCAA letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes a description of 
the evidence needed to substantiate the 
claim of entitlement to service connection 
for a nervous condition based on new and 
material evidence by informing him of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.

2.  For both issues, send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for the 
disabilities on appeal.

3.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for a psychiatric disorder.  
After securing the necessary release, 
obtain any records which are not currently 
contained in the claims file.  Relevant VA 
treatment records since October 2004 should 
also be obtained.

4.  After the above has been completed to 
the extent possible, readjudicate the 
claims of entitlement to service 
connection for PTSD and whether new and 
material evidence has been received to 
reopen the claim of entitlement to service 
connection for a nervous condition (other 
than PTSD).  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, to 
include reference to 38 C.F.R. § 3.304(f), 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


